In response to the amendment submitted on 9 May 2022, the previous restriction requirement is withdrawn and claims 26-35 are rejoined.

The following is an examiner’s statement of reasons for allowance: See paragraph 16 of the office action mailed 19 November 2021. Upon review, further explanation as to the allowability of claims 13 and 26 is required. It is noted that “a dielectric core” within the context of “a dielectric waveguide” is being interpreted as it is used within the application and within the art: a dielectric center of a waveguide that relies on reflection from the dielectric interface for wave propagation. This feature is shown as 790 in Figs.7A,7B of the instant application, which is integrated within the dielectric core 351 and 353, this core propagating the waveform from reflection from the dielectric interface (see pgs.6-7 of the instant application). This differs from the prior art Herbsommer (of record), which discloses a dielectric core comprising a core and cladding, surrounded by a metallic layer 1220. See [0031] and [0051]. Layer 1221, while described as an insulator, is not described as a dielectric or a part of the “dielectric core” as it is commonly used in the art, and acts as a shield with the core/cladding layers ([0050]). Therefore, interpreting 1221 as a part of the “dielectric core” with 1220 being the “power line integrated within the dielectric core” would be unreasonable, as it would run contrary to the use of “dielectric core” within the reference, the instant application, and the prior art. It is noted that in order for the claim to be anticipated, a power line/conductive line would need to be provided within the core/cladding elements of Herbsommer, which is not disclosed, and one of ordinary skill in the art would have found no reason to implement such an integrated power line within the overall context of the claims (i.e. also including a “conductive layer surrounding the dielectric core … provides a power delivery pathway along a length of the waveguide). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849